[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.



 

Exhibit 10.29

 

TGS-004-90105

 

 

THIS INTERNATIONAL DISTRIBUTOR AGREEMENT (this “Agreement”) is effective as of
the 21st of August 2017, (“Effective Date”), between ThermoGenesis Corp., a
Delaware corporation with principal office 2711 Citrus Road, Rancho Cordova, CA
95742, USA and Boyalife W.S.N. a China corporation with its office at 88
Meiliang Road, Wuxi City, People’s Republic of China 214092 (“Distributor”).

 

R E C I T A L S

 

A.     ThermoGenesis’ business is to design, manufacture (directly or indirectly
through manufacturing subcontractors) and sell medical devices and other
products which utilize its proprietary thermodynamic and/or archiving technology
for the processing of biological substances, including the concentration and
cryopreservation of tissue and blood components.

 

B.     Distributor has facilities and experience in the distribution, sale and
service of medical devices in the Territory (defined below), and desires to
become the distributor and an authorized service provider for the Products
(defined below), pursuant to the terms of this Agreement.

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are acknowledged,
the parties agree as follows:

 

1.        DEFINITIONS.

 

When used herein, capitalized terms shall have the following meanings:

 

“Affiliate” means, in respect of any specified Person, any other Person which,
but only for so long as such other Person, directly or indirectly, controls, is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, through the
ownership of voting securities or other equity interests, and the terms
“controlled” and “common control” have correlative meanings.

 

“Applicable ThermoGenesis Technology” has that meaning accorded to it in Section
9.1.3 of this Agreement.

 

“AXP Device” means the Auto Xpress™ System which automates the volume reduction
process for cord blood and consists of a battery-operated device.

 

 
Rev. S.
 

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 2 of 44

 

“AXP Disposable” means the ThermoGenesis proprietary processing bag set that has
integrated sampling segments.

 

“AXP System” means the combination of the AXP Device, the AXP Disposable and the
XpressTRAK software.

 

“BioArchive Device” means ThermoGenesis’ computer-controlled, robotic liquid
nitrogen cryopreservation and storage system that enables the freezing and
managing of approximately 3,600 blood component samples.

 

“BioArchive Disposables” means Freezing Bag used for storage of 25 mL of fluid,
Canisters which hold samples for storage in the BioArchive System, and Overwrap
Bags that serve as a secondary barrier of protection to the stored cord blood
sample.

 

“BioArchive System” means the combination of the BioArchive Device and the
BioArchive Disposables and the Manual Bag Set.

 

“Change of Control” means (i) the direct or indirect sale or other disposition
(in one or more related transactions to one or more parties) of all or
substantially all of the assets of ThermoGenesis, or (ii) the direct or indirect
transfer of 50% or more of the outstanding voting interest of ThermoGenesis,
whether in a single transaction or series of related transactions.

 

“Customers” shall have the meaning accorded in Section 2.1 of this Agreement.

 

“Effective Date” means the date first written above.

 

“Field of Use” the Field of Use identified for each Product(s) on Exhibit A-1
attached hereto shall apply to the Territory for such Product(s), also listed on
Exhibit A-1.

 

“Know-how” means any and all current and future know-how, technical information,
technical knowledge, unpatentable inventions, manufacturing procedures, methods,
trade secrets, processes, formulas, documentation and other tangible or
intangible property or rights relating to ThermoGenesis’ products, whether or
not capable of precise separate description but which alone, or when
accumulated, gives to the Person acquiring it an ability to study, test,
formulate, manufacture, produce or market something which it otherwise would not
have known to study, test, formulate, manufacture, produce or market in the same
or similar way.

 

“Manual Bag Set” means ThermoGenesis’ proprietary Transfer/Freezing Bag Set for
use in manual volume reduction and storage of 25 mL cord blood samples.

 

 
Rev. S.
2

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 3 of 44



 

“Person” means any natural person or any corporation, partnership, limited
liability company, business association, joint venture or other entity.

 

“Product(s)” means the devices, accessories and parts listed in Exhibit A
attached hereto.

 

“Quota” means the annual minimum unit volumes of Products to be purchased by
Distributor as identified for each Product(s) in Exhibit F.

 

“Term” means the time duration as stated in Section 2.1.1 of this Agreement.

 

“Territory” means the territory identified for each Product(s) on Exhibit A-1,
as limited therein by the Field of Use for each designated Product(s).

 

“ThermoGenesis Marks” means any and all trademarks, trade names, service marks,
service names, logos and similar proprietary rights whether now or in the future
owned, controlled or licensed by ThermoGenesis and currently used or to be used
in connection with the Product(s).

 

“ThermoGenesis’ Point of Shipment” as defined in the Uniform Commercial Code
refers to ThermoGenesis’ manufacturing facilities and may be Rancho Cordova,
Costa Rica, or a ThermoGenesis designated warehouse or supplier.

 

“XpressTRAK™” means ThermoGenesis’ proprietary GMP-compliant AXP operating
software.

 

2.        DISTRIBUTION RIGHTS AND OBLIGATIONS.

 

2.1     Appointment as Distributor. Subject to existing distributors pending
termination, if any, and the limitations as noted in Exhibit A-1, ThermoGenesis
hereby appoints Distributor as ThermoGenesis’ distributor of the Product(s), and
parts that are components thereof, to all existing and potential customers
(“Customers”) within the Territory identified in Exhibit A-1. The rights and
obligations as to the Product(s), and parts that are components thereof, shall
be effective as of the Effective Date of Agreement. Additionally, Distributor
shall service the Product(s) in the Territory under the terms set forth in this
Agreement.

 

2.1.1     Term of Initial Appointment. Subject to earlier termination or renewal
as provided in Section 10 below, Distributor’s initial appointment shall be for
a term of three (3) years from the Effective Date of this Agreement (the
“Term”).

 

2.2      No Appointment of Sub-Distributors. Distributor may not appoint any
Persons to act as sub-distributors within any portion of the Territory, and any
attempt to assign to any Person any or all of Distributor’s rights hereunder,
and any attempt to delegate to any such Person any or all of Distributor’s
obligations hereunder shall be null and void, and will not bind ThermoGenesis.

 

 
Rev. S.
3

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 4 of 44



 

2.3     Promotion of Product(s); Advertising.

 

2.3.1     Promotion. During the Term of this Agreement, Distributor shall use
its good faith commercially reasonable efforts to develop a customer base and
promote the sale of the Product(s) within the Territory. Distributor shall
advertise and otherwise promote the Product(s) in a commercially reasonable
manner and furnish appropriate Product(s) information (Instruction For Use and
Operator Manuals) and promotional materials to its Customers.

 

2.3.2     Use of ThermoGenesis Marks. Distributor may refer to and advertise
itself as an “Authorized Distributor” and “Authorized Service Provider” of the
Product(s) within all or any portion of the Territory, and may indicate on its
stationery, business cards or other printed materials that it is an “Authorized
Distributor” and “Authorized Service Provider” of Product(s) and, subject to
ThermoGenesis’ prior written approval, may have ThermoGenesis Marks imprinted
thereon.

 

2.4     Forecasting of Product(s). Distributor shall provide to ThermoGenesis a
rolling quarterly forecast of Distributor's requirements for the Product(s) for
the twelve (12) month period commencing that quarter. The requirements for the
first quarter period of each rolling quarterly forecast shall constitute a firm
and binding Purchase Order for Product(s). The remaining rolling quarterly
forecast shall constitute non-binding estimates of Product(s) and requirements
for the period described, however the 2nd quarter in any forecast shall be
varied by no more than +/- 20% in the subsequent binding forecast, unless
mutually agreed by the parties. The 3rd and 4th quarter of each forecast are
non-binding and may be modified by Distributor at any time in its sole
discretion. Any aggregate increase in firm order quantities over forecasted
quantities for a given quarter in excess of 20% shall be subject to mutual
agreement and the capacity constraints of ThermoGenesis. Within three (3) months
after the Effective Date of this Agreement, ThermoGenesis and Distributor will
mutually determine the annual Quotas for each Product and list such Quotas in
Exhibit F, hereto. Thereafter, ThermoGenesis retains the right to reevaluate the
Quotas and, with Distributor, mutually determine and update the Quotas at least
once per year or at such greater frequency as the parties may mutually agree in
writing.

 

In the event annual Quota commitments have not been mutually established by the
parties at the commencement of any calendar year during the term of this
Agreement, ThermoGenesis shall have the right to unilaterally set yearly Quotas
for such calendar year at any time during said calendar year. Such unilaterally
established Quotas shall not exceed 10% growth over the previous year. Further,
Distributor acknowledges and agrees that said revised Quotas shall be deemed
“reasonable” absent a showing of lack of good faith by ThermoGenesis in
establishing such Quotas.

 

2.5     Translation of Materials. Distributor shall bear the cost and
responsibility of translating and/or preparing sales literature and other
promotional materials for the Product(s) in the languages of the Territory, as
needed, to effectively market the Products in the Territory. Distributor will be
responsible for translations which may be required for any labeling or package
insert associated with ThermoGenesis’ products.

 

 
Rev. S.
4

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 5 of 44



 

2.6      Trademark License. ThermoGenesis hereby grants to Distributor the
non-exclusive, royalty-free right and license to use designated ThermoGenesis
Marks associated with the Product(s) in connection with the marketing,
distribution, sale and post-sale field service, technical assistance and support
of the Product(s). Distributor agrees not to alter, obliterate, deface or remove
any ThermoGenesis Marks displayed on any Product(s) or its packaging, or add any
name, brand or trademark thereto without the prior written consent of
ThermoGenesis. Notwithstanding the foregoing, Distributor’s trademarks may be
displayed on Product(s) packaging, and the parties shall reasonably cooperate
with one another to ensure that all Product(s) packaging and labeling prepared
by ThermoGenesis complies with applicable law. Except as provided in this
Agreement, nothing herein shall grant to Distributor any right, title or
interest in the ThermoGenesis Marks, which right, title and interest shall
remain fully and solely vested in ThermoGenesis. Distributor shall immediately
notify ThermoGenesis if, during the term of this Agreement, Distributor becomes
aware of any other Person who is using any trademark, trade name, service mark,
service name or logo that is substantially or confusingly similar to those owned
or used by Distributor pursuant to the authority granted by ThermoGenesis
hereunder.

 

2.7      Reservation of Title. ThermoGenesis reserves to itself and retains all
right, title and interest in and to the Applicable ThermoGenesis Technology and
to any modifications, enhancements, improvements and upgrades thereto.
Distributor may not duplicate, translate, decompile, reverse engineer or adapt
the Product(s) without ThermoGenesis’ prior written consent.

 

2.8    No Other Rights. Except as expressly provided in this Agreement, no
right, title, or interest is granted by ThermoGenesis to Distributor hereunder.
ThermoGenesis may distribute products other than the Product(s) within the
Territory, either directly or indirectly through distributors, and no right,
title or interest is granted by ThermoGenesis to Distributor relating to such
product and parts.

 

3.        APPOINTMENT AS SERVICE PROVIDER AND OBLIGATIONS.

 

3.1      Appointment as Authorized Service provider. ThermoGenesis hereby
appoints Distributor as an exclusive service provider to repair and service the
Product(s), and parts that are components thereof, including warranty service as
applicable, to all Customers within the Territory.

 

3.1.1     Localized Depot Service Center Quality Requirement. In addition to the
obligations as stated in Agreement, Distributor is authorized to provide repairs
and preventative maintenance for ThermoGenesis products in localized Depot
Service Centers and shall adhere to the quality requirements (as defined in
Exhibit I).

 

 
Rev. S.
5

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 6 of 44



 

 

3.2      Clinical Application Support Specialist and Technical Service Personnel
Qualifications, Training, and Availability. Subject to Section 3.1.1,
Distributor shall have qualified application support specialist and technical
service personnel that have appropriate experience in the troubleshooting,
problem solving, customer training and repair and maintenance of medical
products that are substantially similar to the Products. The number of
application support specialist and technical service personnel shall be
sufficient to provide application support and service to the ThermoGenesis
customer base in their Territory and should be adjusted as needed to adequately
support the installed base. Primary support and service personnel must be able
to communicate in English in order to complete training as defined in Section
3.3 and for future communications with ThermoGenesis support engineers.
Application support specialist and technical service personnel must be certified
by ThermoGenesis before they are authorized to perform service on the
Product(s). Technical service personnel must pass written examinations provided
by ThermoGenesis before they receive their certification. There will be a ninety
(90)-day probation period after certification to review the service program at
each new distributor location. Special training qualification is required in
order to perform installation and operator training of AXP and BioArchive
Systems. Service personnel assigned to the support of ThermoGenesis Product(s)
must be available to provide initial service contact to customers within twenty
four (24) hours for customers with non-operational equipment. Once an initial
assessment has been made, should a product require return to a manufacture site
for repair, Distributor shall provide an AXP System device loaner, new or
refurbished unit, to Customer within a reasonable time.

 

3.3     Clinical Application Support Specialist and Technical Service Personnel
Training. ThermoGenesis shall provide application support and technical service
training for Distributor’s field service personnel to enable Distributor to
perform post-sale troubleshooting problem solving customer training and field
service, technical assistance and support for its Customers, the frequency of
such training shall be in the sole discretion of ThermoGenesis, provided,
however, that at least one such training session shall be provided by
ThermoGenesis within three (3) months of the date of this Agreement. Such
training shall be conducted, at ThermoGenesis’ election, at ThermoGenesis’
Rancho Cordova, California facilities or at Distributor’s facilities in
Territory. ThermoGenesis will provide such training without charge; provided,
however, that Distributor shall bear all out-of-pocket costs incurred in
connection with such training, including travel, airfare and lodging expenses,
as well as the reimbursement of such out-of-pocket expenses reasonably incurred
by ThermoGenesis to send a training representative to Distributor’s facilities
in Territory. In addition, ThermoGenesis will provide Product(s) updates and
service bulletins as they become available in English.

 

3.4     Facilities and Inventory; Repair and Replacement Parts Stock. Subject to
Section 3.1.1, Distributor shall maintain sufficient spare parts, warehousing
and distribution facilities and warranty service centers within the Territory to
fulfill adequately the reasonable needs of its Customers for Product(s) and
parts and to service the Product(s) during the life of the Product(s), including
maintaining an adequate supply of loaner or refurbished units to be used in
connection with service repairs in cases where a unit requires return to a
manufacture site for repair.

 

 
Rev. S.
6

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 7 of 44



 

3.5     Other Information Reporting. Subject to Section 3.1.1, Distributor shall
provide to ThermoGenesis, at Distributor’s expense and in English, each and
every quality and/or service complaint within three (3) business days after
receipt of such complaint by Customer. The complaint reporting form defined in
Exhibit H should be used for reporting the information to ThermoGenesis. In
addition, Distributor shall notify ThermoGenesis of any “incident” (as defined
in Exhibit D) within twenty (24) hours as outlined in the vigilance procedure
attached hereto as Exhibit D. Detailed information of service performed or
actions taken to resolve the reported complaint shall be communicated to
ThermoGenesis within three (3) business days after completion of the actions.

 

3.6     Post-Sale Clinical Application Support and Field Service, Technical
Assistance, Support and Warranty Service. Distributor shall provide to its
Customers post-sale clinical application support and field technical service,
technical assistance and support for Product(s) sold by Distributor in the
Territory. At the request of Customers, Distributor shall (a) install and
service the Product(s), (b) perform all required inspections of installation and
required service and preventative maintenance of the Product(s), as applicable,
(c) timely respond to Customer calls and claims with respect to the Product(s),
and (d) provide any applicable training for Customers. If, during the Term or
any additional period agreed upon by both parties, Distributor performs any
warranty service for its Customers during the warranty period for any
Product(s), ThermoGenesis shall reimburse Distributor for the costs and expenses
reasonably incurred, excluding labor and costs by Distributor in performing such
service, which amount shall not exceed ThermoGenesis’ standard reimbursement
schedule for such repair or have been pre-approved by ThermoGenesis. The cost of
any field service or other support for any Product(s) performed by Distributor
after the expiration of the applicable warranty period for such Product(s) shall
be agreed upon between Distributor and the customers, unless such customer had
previously agreed to the cost prior to the date hereof, and in such case the
cost shall be the previously agreed price until Distributor and ThermoGenesis
agree on subsequent new price. Distributor shall document all service visits and
work performed (as defined in Exhibit G) and Distributor shall furnish to
ThermoGenesis copies of any written reports prepared by Distributor with respect
to repairs made by Distributor to the Product(s). Distributor shall contact
ThermoGenesis regarding return of parts and shall return all required parts
under warranty for analysis within thirty (30) days of repair to ThermoGenesis.

 

4.       TERMS OF PURCHASE OF PRODUCT.

 

4.1     Terms and Conditions. All purchases of Product(s) hereunder shall be
subject to the provisions of this Agreement. Unless otherwise agreed in writing,
nothing contained in any purchase order submitted pursuant to this Agreement
shall in any way modify or add any provision to this Agreement. In the event of
a conflict between the terms of any purchase order and the provisions of this
Agreement, the provisions of this Agreement shall govern.

 

 
Rev. S.
7

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 8 of 44



 

4.2     Prices. All prices for Product(s) purchased by Distributor hereunder
shall be Ex Works (EXW), ThermoGenesis’ Point of Shipment. The initial price to
Distributor for each Product(s) is set forth opposite such Product(s) in Exhibit
A, and such initial price will remain fixed through the end of ThermoGenesis’
fiscal year (ending June 30th). Thereafter, the purchase price to Distributor
for such Product(s) may be increased or decreased by ThermoGenesis upon sixty
(60) days’ prior written notice to Distributor.

 

4.3     Certain Taxes. The parties acknowledge that the purchase prices of
Product(s) set forth in Exhibit A do not include any sales, excise, use, value
added or other government taxes or duties that may be applicable to the export,
import or purchase of the Product(s), including all income and income-based
taxes imposed on ThermoGenesis under applicable laws in Territory, which taxes
shall be the sole responsibility of and Distributor agrees that it will bear all
such taxes and duties. When ThermoGenesis has the legal obligation to collect
and/or pay such taxes or duties, the appropriate amount shall be added to
Distributor’s invoice and paid by Distributor to ThermoGenesis, unless
Distributor provides ThermoGenesis with a valid tax exemption certificate
authorized by the appropriate governmental taxing authority, or provides proof
of payment to such authority.

 

4.4    Order and Acceptance. All orders for Product(s) shall be by means of a
signed written purchase order which shall be submitted to ThermoGenesis at
ThermoGenesis’ address for notice purposes set forth in Section 12.4, and shall
request a delivery date. Orders may be placed by telephone, facsimile
transmission or, upon the parties’ agreement, on ThermoGenesis’ Web-Site or by
e-mail. ThermoGenesis shall notify Distributor in writing within a reasonable
period of time from submission of the purchase order of any rejected order.
ThermoGenesis shall have no liability to Distributor with respect to purchase
orders that are not accepted.

 

4.5     Invoicing; Payment. ThermoGenesis shall submit an invoice to Distributor
with each shipment of Product(s) ordered by Distributor. Each invoice shall be
due and payable in the manner agreed to by the parties set forth in Exhibit E.
All invoices shall be sent to Distributor’s address for notice purposes set
forth in Section 12.4, without regard to the actual shipping address for the
Product(s). Each such invoice shall state Distributor’s aggregate and unit
purchase price for Product(s) in the relevant shipment, plus any freight, taxes
or other costs incident to the purchase or shipment initially paid by
ThermoGenesis and to be borne by Distributor hereunder. Distributor shall make
all payments to ThermoGenesis under this Agreement in United States dollars in
immediately available funds to a bank account designated by ThermoGenesis in
such invoice, or otherwise designated by ThermoGenesis in writing. Distributor
shall not take any credits or offsets against amounts billed Distributor by
ThermoGenesis without ThermoGenesis’ prior written consent.

 

 
Rev. S.
8

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 9 of 44



 

 

4.6     Shipping; Risk of Loss.

 

4.6.1     All Product(s) delivered by ThermoGenesis pursuant to this Agreement
shall be suitably packed for surface or air shipment, in Distributor’s sole
discretion, in ThermoGenesis’ standard shipping cartons, marked for shipment to
such location or locations as Distributor may designate, and delivered to
Distributor or its carrier, EXW, ThermoGenesis’ Point of Shipment. Risk of loss
of Product(s) shall pass to Distributor upon delivery to the carrier at the EXW
Point of Shipment.

 

4.6.2     ThermoGenesis shall ship all Product(s) in accordance with
Distributor’s delivery instructions specified in Distributor’s purchase orders;
provided, however, that if Distributor does not provide delivery instructions
with respect to the carrier to be used, ThermoGenesis may use its customary
carrier. Partial shipments are allowed. All freight, insurance and other
shipping expenses, as well as any special packing expenses, shall be paid by
Distributor. Distributor shall also bear all applicable taxes and duties that
may be assessed against the Product(s) and parts after delivery to the carrier
EXW, ThermoGenesis’ Point of Shipment.

 

4.6.3     ThermoGenesis shall use its good faith efforts to ship the Product(s)
within a reasonable amount of time after receipt and acceptance of Distributor’s
purchase order for the Product(s), consistent with ThermoGenesis’ shipping
procedures in place from time to time. All shipments of Product(s) shall be
deemed to conform to the relevant purchase order unless ThermoGenesis receives
from Distributor, no later than fifteen (15) days after the receiving date of a
given shipment, written notice specifying the shipment, the purchase order
number and the exact nature of the discrepancy between the shipment and the
order.

 

5.        WARRANTIES; REMEDIES FOR NON-CONFORMING PRODUCT.

 

5.1  Standard Warranty. ThermoGenesis’ standard warranty is attached hereto as
Exhibit C.

 

5.2     Customer Warranty. Distributor shall have the right to pass on to their
Customers the Product(s) warranties set forth in Section 5.1, except for the
BioArchive System. For the BioArchive System, the Distributor shall have the
right to pass on to their Customers the Product(s) warranties as set for in
Section 5.1 for a period of three years from the date of purchase of the
BioArchive System. After three years, prior to passing ThermoGenesis’ standard
warranty to their Customer, the Distributor shall pay ThermoGenesis a fee of
$6,000 USD and allow ThermoGenesis the right to inspect the BioArchive System
prior to sale or installation to ensure it has been stored and handled
correctly. The inspection will be at the sole discretion of ThermoGenesis and it
will be the Distributors responsibility to repair or replace any damage
discovered during the inspection. This cost will be in addition to the $6,000
USD inspection fee. A copy of the Product(s) warranty will be included in
ThermoGenesis’ packaging of the Product(s) and parts.

 

 
Rev. S.
9

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 10 of 44



 

5.3     Return Materials Procedure. There are no rights of return for cash.
Product(s) returns are allowed under ThermoGenesis’ warranty program. All
Product(s) returns must be approved by ThermoGenesis and assigned a Return
Material Authorization (“RMA”) number. To obtain an RMA number prior to return,
the Distributor shall notify ThermoGenesis of the description of the Product(s),
quantity, reason for return, serial number of device and date of purchase of
Product(s) to be returned. All Product(s) returns from Distributor shall be sent
directly to ThermoGenesis and be insured by Distributor. The RMA number shall be
prominently displayed on the outside of the shipping box and the Product(s)
shall be packaged to protect them from shipping damage. Repair for costs of
damage due to improper packaging will be the responsibility of the Distributor.

 

6.         ADDITIONAL OBLIGATIONS OF DISTRIBUTOR.

 

6.1    Compliance with Laws. Distributor shall comply in all material respects
with the laws and regulations (including, without limitation, health and safety
regulations) applicable to the marketing, distribution, sale and service of
Product(s) within the Territory. Distributor shall monitor the appropriate
information sources in the Territory for material changes in such laws and
regulations relating to the distribution of Product(s) within the Territory and
notify ThermoGenesis in writing of all such material changes. The Distributor
shall have a defined process for tracking customer shipments by lot and/or
serial number to assist ThermoGenesis in event of a field corrective action.

 

6.2      Registrations, Licenses and Permits (other than CE Marks). If and as
required from time to time under the laws of any province or state within the
Territory, Distributor shall, at its expense, apply for and use its commercially
reasonable efforts to obtain all registrations, licenses and permits that
Distributor deems necessary to market, distribute, sell and service the
Product(s) within such Territory, at no charge if ThermoGenesis makes a
distribution partner change. Distributor shall furnish to ThermoGenesis copies
of all applications, and all registrations, licenses and permits obtained
therefrom, for the Product(s). Upon the expiration or earlier termination of
this Agreement, such registrations, licenses and permits shall be transferred to
ThermoGenesis or to a Person reasonably designated by ThermoGenesis, to the
extent permitted by the terms of such registrations, licenses or permits and by
applicable law, and ThermoGenesis shall reimburse Distributor for the expenses
reasonably incurred to transfer the same.

 

 
Rev. S.
10

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 11 of 44



 

6.3     U.S. Export Controls. Distributor understands and acknowledges that
ThermoGenesis is subject to regulation by agencies of the United States
Government, including, without limitation, the United States Department of
Commerce and the U.S. Food and Drug Administration, which prohibit export or
diversion of certain products and technology to certain countries. Any and all
obligations of ThermoGenesis to provide the Product(s), documentation, or any
media in which any of the foregoing is contained, as well as any other technical
assistance shall be subject in all respects to such United States laws and
regulations as shall from time to time govern the license and delivery of
technology and products abroad by Persons subject to the jurisdiction of the
United States, including the Export Administration Act of 1979, as amended, any
successor legislation, and the Export Administration Regulations issued by the
Department of Commerce, Bureau of Export Administration. Distributor agrees to
cooperate with ThermoGenesis, including, without limitation, providing required
documentation, in order to obtain export licenses or exemptions therefrom.

 

6.4     Customer Notification. ThermoGenesis will be responsible for initiating
product recalls. Distributor shall be responsible for notifying Customers of
Product(s) and part recalls. Distributor shall submit a written report to
ThermoGenesis of the recall status of the Product(s) or parts.

 

6.5    Customer Database Distributor shall provide to ThermoGenesis a customer
database within three (3) months of execution of this contract and update the
database at least once per year to include end user customer name, contact name,
address, e-mail, phone number.

 

6.5.1     Quarterly Sales Analysis Report. Distributor shall provide a quarterly
sales analysis containing relevant device and disposable product data, including
part number, unit quantity, and selling price for all customers in the
Territory. The sales analysis report will be sent to ThermoGenesis on or before
thirty (30) days following the last day of ThermoGenesis’ fiscal year quarter.
ThermoGenesis fiscal quarters are defined as January to March - 3rd quarter,
April to June - 4th quarter, July to September - 1st quarter and October to
December - 2nd quarter.

 

6.6     Development of the Cord Blood Processing, Cryopreservation and Storage
Market Distributor will exert commercially reasonable best efforts to market,
sell, distribute, and service the Product(s) in the Territory, consistent with
the commercial efforts that Distributor would use to market and service its
other products, and shall maintain a competent and adequate sales and technical
service force trained in the marketing, sales, maintenance, and repair of the
Product(s).

6.6.1     Distributor will utilize sufficient resources to develop and expand
the installed base of Products in the assigned Territory and will hire, train
and manage any necessary additional dedicated sales and technical service
personnel to achieve the annual minimum sales unit Quota as defined in Exhibit
F.

 

6.6.2     Distributor shall maintain a training program for sales and
application support personnel in connection with demonstrations, use and sale of
the Product(s), troubleshooting and problem resolution, and attend such
scientific and clinical training programs, trade shows, exhibits and sales
meetings in the Territory annually as may be agreed upon by Distributor and
ThermoGenesis. In conjunction with ThermoGenesis, Distributor will establish,
manage, and make a reasonable financial contribution to facilitate an annual
BioArchive Users Group meeting in a different country each year of the
Distribution Agreement. The purpose of the BioArchive Users Group will be to
provide "real life" opportunities for sharing scientific and technical best
practices learning from the shared experience of the members and shall provide
other functions such as speakers at group meetings.

 

 
Rev. S.
11

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 12 of 44



 

6.7      No Conflicting Commitments. Distributor may not enter into any third
party commitments or contracts with end-user customers for ThermoGenesis product
sales or service and repair that supersedes or conflicts with the terms and
conditions of Agreement.

 

7.         OBLIGATIONS OF THERMOGENESIS.

 

7.1       Compliance with Laws. ThermoGenesis shall comply in all material
respects with all laws and regulations within the United States applicable to
the manufacture, labeling, packaging and sale of the Product(s).

 

7.2     Support. ThermoGenesis shall provide consultation to Distributor
concerning technical aspects and use of the Product(s) from time to time as
reasonably requested by Distributor. Post warranty technical support and service
assistance shall be provided to Distributor as described in Exhibit B, attached
and incorporated herein.

 

7.3      Scientific and Technical Information. ThermoGenesis shall provide to
Distributor scientific and technical information available to ThermoGenesis and
required for Distributor to obtain any registrations, licenses and permits
required for the sale and distribution of the Product(s) within the Territory,
or to respond to inquiries from Customers, or governmental or regulatory
authorities.

 

7.4      Product(s) Training. ThermoGenesis shall provide Product(s) training
for Distributor’s product managers and clinical application support specialists
on an as-needed basis to enable Distributor to promote the sale of Product(s)
and parts and to perform post-sale field service, customer training, technical
assistance and support for its Customers. Such Product(s) training shall be
conducted, at ThermoGenesis’ election, at ThermoGenesis’ facilities or at
Distributor’s facilities in Territory, and will be free of charge, provided,
however, that Distributor shall be responsible for all out-of-pocket expenses
incurred in connection with such Product(s) training, including travel, airfare
and lodging expenses incurred by Distributor’s personnel while attending such
training in California. In the case that ThermoGenesis provides training at
Distributor’s facilities in Territory at Distributor’s request, Distributor will
be responsible for all costs incurred in connection with such training (to be
charged on a day-by-day basis), and including the reimbursement of out-of-pocket
expenses reasonably incurred by ThermoGenesis in sending a training
representative to the Distributor’s facilities in Territory. In addition,
ThermoGenesis will provide Product(s) updates and service bulletins as they
become available.

 

 

 
12

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 13 of 44



 

7.5    Information Reporting. ThermoGenesis shall provide to Distributor, at
ThermoGenesis’ expense, (i) information regarding any discovered defects in the
Product(s), or any malfunction or deterioration in the performance of the
Product(s), and (ii) any inadequacy in the labeling or the instructions for use.
Distributor is responsible for disseminating the information to customers and
service representatives as appropriate.

 

7.6      Responsible Person. Distributor shall notify the competent authorities
in Territory that it has been designated as the person responsible for the
marketing and distribution of the Product(s) within the Territory, and
Distributor's address for notice purposes in Section 12.4 shall be the
registered place of business for such purposes.

 

8.        JOINT OPERATING COMMITTEE

 

8.1     Upon the Effective Date, ThermoGenesis and Distributor shall establish a
joint operating committee (“JOC”). The JOC shall be comprised of two (2) members
appointed by ThermoGenesis and two (2) members appointed by Distributor. The JOC
shall have the duties and responsibilities set forth in this Section.

 

8.2    The JOC shall discuss and work to reach consensus on the management and
administration of the responsibilities and obligations of the Parties under the
Agreement. If the JOC is unable to reach consensus on a matter, the issue shall
be resolved by the senior most executives of the Parties responsible for the
division administering the Agreement. If such senior executives cannot reach
consensus and resolution, the Parties shall continue to comply with the express
terms of the Agreement, and each Party shall have the right to decide how to
proceed within each Party’s respective area of responsibility.

 

8.3    The JOC will meet no less than four (4) times a year, either in person or
via video conferencing to review, among other things, sales performance,
progress on sales metrics, the operating plan and budget, on hand inventory
levels, customer usage information, and make such adjustments and changes as are
agreed to by the Parties.

 

9.        REPRESENTATIONS AND WARRANTIES OF THE PARTIES.

 

9.1      ThermoGenesis. ThermoGenesis hereby represents and warrants to
Distributor that:

 

9.1.1     ThermoGenesis is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware, and has all corporate
power and authority to own, lease and operate its properties and to carry on its
businesses as it is currently being conducted. ThermoGenesis has all necessary
corporate power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly authorized, executed and
delivered by ThermoGenesis.

 

 
Rev. S.
13

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 14 of 44



 

9.1.2     The execution, delivery and performance by ThermoGenesis of this
Agreement and the consummation of the transactions contemplated hereby do not
violate or conflict with the Certificate of Incorporation or Bylaws of
ThermoGenesis, any material contract, agreement or instrument to which
ThermoGenesis is a party or by which it or its properties are bound, or any
judgment, decree, order or award of any court, governmental body or arbitrator
by which ThermoGenesis is bound, or any law, rule or regulation applicable to
ThermoGenesis.

 

9.1.3     ThermoGenesis is the sole, exclusive and lawful owner of all right,
title and interest in and to the applicable ThermoGenesis technology
incorporated in the Product(s) (“Applicable ThermoGenesis Technology”) and to
the ThermoGenesis Marks, free and clear of all liens, claims, security interests
or other restrictions or encumbrances. If this is an exclusive agreement,
ThermoGenesis has not granted to any other Person any license, franchise or
other rights to acquire, use or exploit the Applicable ThermoGenesis Technology
within the Territory (or any portion thereof). ThermoGenesis has the right to
grant the distribution and other rights to Distributor hereunder, without the
consent of any other Person.

 

9.2      Distributor. Distributor hereby represents and warrants to
ThermoGenesis that:

 

9.2.1     Distributor is a company duly organized and existing under the laws of
Territory, and has all power and authority to own, lease and operate its
properties and to carry on its businesses as currently conducted. Distributor
has all necessary power and authority to enter into this Agreement and to
perform its obligations hereunder. This Agreement has been duly authorized,
executed and delivered by Distributor.

 

9.2.2    The execution, delivery and performance by Distributor of this
Agreement and the consummation of the transactions contemplated hereby do not
violate or conflict with the Certificate of Incorporation or Bylaws of
Distributor, any material contract, agreement or instrument to which Distributor
is a party or by which it or its properties are bound, or any judgment, decree,
order or award of any court, governmental body or arbitrator by which
Distributor is bound, or any law, rule or regulation applicable to Distributor.

 

9.2.3     Distributor and its Affiliates have the distribution facilities and
personnel reasonably necessary to perform its functions and otherwise carry out
its obligations under the terms of this Agreement.

 

9.2.4     Except as disclosed on Schedule 9.2.4, no owner of Distributor or its
Affiliates are employed with, have any employment relationship or is independent
contractor with ThermoGenesis.

 

 
Rev. S.
14

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 15 of 44



 

10.      TERM AND TERMINATION.

 

10.1   Term. The term of this Agreement shall commence on the Effective Date
hereof and shall continue for three (3) years, unless earlier terminated
pursuant to Section 10.2. This Agreement may be renewed for successive two (2)
year periods by written notice from ThermoGenesis at least ninety (90) days
prior to expiration of the then current term of this Agreement.

 

10.2    Termination of Agreement. This Agreement may be terminated as follows:

 

10.2.1     The parties may terminate this Agreement upon their mutual written
agreement.

 

10.2.2     ThermoGenesis may immediately terminate this Agreement if Distributor
breaches any of its material representations, warranties, covenants, annual
growth minimums, payment terms or obligations under this Agreement.

 

10.2.3     Distributor may terminate this Agreement if ThermoGenesis breaches
any of its material representations, warranties, covenants or obligations under
this Agreement and such breach continues for a period of sixty (60) days
following ThermoGenesis’ receipt of written notice from Distributor setting
forth the nature of such breach; provided, however, that in the event such
breach is not cured within such sixty (60) day period, Distributor may not
terminate this Agreement if ThermoGenesis promptly commences to cure such breach
within such sixty (60) day period and thereafter diligently pursues such cure to
completion; provided further, however, that the cure period for any such breach
shall not exceed ninety (90) days from the date of ThermoGenesis’ receipt of
written notice from Distributor.

 

10.2.4     Either party may terminate immediately this Agreement by written
notice upon the occurrence of any of the following events: (i) the other party
is or becomes insolvent or unable to pay its debts as they become due within the
meaning of the United States Bankruptcy Code (or any successor statute) or any
analogous foreign statute; or (ii) the other party appoints or has appointed a
receiver for all or substantially all of its assets, or makes an assignment for
the benefit of its creditors; or (iii) the other party files a voluntary
petition under the United States Bankruptcy Code (or any successor statute) or
any analogous foreign statute; or (iv) the other party has filed against it an
involuntary petition under the United States Bankruptcy Code (or any successor
statute) or any analogous foreign statute, and such petition is not dismissed
within ninety (90) days.

 

10.2.5     ThermoGenesis may terminate this agreement if Distributor fails to
purchase Quota commitments on Exhibit F, and if this issue fails to be resolved
in good faith discussions between ThermoGenesis and Distributor within a ninety
(90)-day period following notice by ThermoGenesis to Distributor of such
failure.

 

10.2.6     ThermoGenesis may terminate this agreement if Distributor fails to
complete clinical application specialist support and technical service training
within three (3) months from Effective date of Agreement.

 

 
Rev. S.
15

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 16 of 44



 

 

10.3    Effect of Termination.

 

10.3.1     The expiration or earlier termination of this Agreement shall not
relieve any party of any of its rights or liabilities arising prior to or upon
such expiration or earlier termination.

 

10.3.2     Within ten (10) business days following the effective date of the
expiration or earlier termination of this Agreement, Distributor shall provide
to ThermoGenesis a complete inventory of Product(s) and parts in Distributor’s
possession, in transit between Distributor’s authorized locations or in transit
to Distributor from ThermoGenesis or otherwise in Distributor’s control.
ThermoGenesis may inspect Distributor’s Product(s) inventory and audit
Distributor's records in the manner provided herein above.

 

10.3.3     Notwithstanding the expiration or earlier termination of this
Agreement, Distributor may continue to market, distribute and sell Product(s)
and parts within the Territory after the expiration or earlier termination of
this Agreement until the earlier of (i) the date that Distributor has sold all
of its Product(s) inventory existing as of the effective date of expiration or
earlier termination and (ii) the six (6)-month anniversary of the effective date
of expiration or earlier termination.

 

10.3.4      Notwithstanding Section 10.3.3, upon the expiration or earlier
termination of this Agreement, Distributor may not enter into any new service
contracts as an authorized service provider; provided, however, that Distributor
may continue to provide service and repairs under existing service contracts
through the then current terms of such contracts. Distributor may not renew such
existing contracts, and upon the expiration of the then current term shall
transfer each such contract to ThermoGenesis. Additionally, Distributor shall
not be reimbursed for warranty work performed after the expiration or
termination of this Agreement unless pre-approved by ThermoGenesis.
ThermoGenesis and Distributor shall work together and perform further actions as
needed to transition all aspects of Product(s) service to ThermoGenesis so that
Customers’ service and warranty needs are met after the expiration or
termination of this Agreement.

 

10.4     Return of Marketing Materials. Distributor shall return to
ThermoGenesis all promotional materials for Product(s) previously furnished by
ThermoGenesis and in Distributor’s possession at the time that Distributor is no
longer entitled to distribute and sell any Product(s) hereunder and at this time
Distributor shall no longer use the designations “Authorized Distributor” and
“Authorized Service Provider” in connection with ThermoGenesis’ Product(s) on
its business cards, stationery and other printed materials.

 

10.5    Force Majeure. Neither party shall be liable to the other party for
non-performance of or delay in performing its obligations hereunder to the
extent that performance is rendered impossible by strike, riot, war, acts of
God, earthquake, fire, flood, governmental acts or orders or restrictions,
failure of suppliers, or any other reason to the extent that the failure to
perform is beyond the reasonable control of the non-performing party.

 

 
16

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 17 of 44



 

11.      CONFIDENTIALITY.

 

11.1   Confidentiality. Each party acknowledges that, in the course of
performing its duties and obligations under this Agreement, certain information
that is confidential or proprietary to such party (“Confidential Information”)
will be furnished by the other party or such other party’s representatives. Each
party agrees that any Confidential Information furnished by the other party or
such other party’s representatives will not be used by it or its representatives
except in connection with, and for the purposes of, the promotion, marketing,
distribution and sale of Product(s) and parts under this Agreement and, except
as provided herein, will not be disclosed by it or its representatives without
the prior written consent of the other party. Notwithstanding the foregoing, the
parties agree that all Confidential Information shall be clearly marked
“CONFIDENTIAL” or, if furnished in oral form, shall be stated to be confidential
by the party disclosing such information at the time of such disclosure and
reduced to a writing by the party disclosing such information which is furnished
to the other party or such other party's representatives within forty-five (45)
days after such disclosure.

 

11.2    Exceptions. The confidentiality obligations of each party under Section
11.1 do not extend to any Confidential Information furnished by the other party
or such other party’s representatives that (i) is or becomes generally available
to the public other than as a result of a disclosure by such party or its
representatives, (ii) was available to such party or its representatives on a
non-confidential basis prior to its disclosure thereto by the other party or
such other party’s representatives, (iii) was independently developed without
the use of the other party’s Confidential Information by representatives of such
party who did not have access to the other party’s Confidential Information, as
established by contemporaneous written records, or (iv) becomes available to
such party or its representatives on an non-confidential basis from a source
other than the other party or such other party’s representatives; provided,
however, that such source is not bound by a confidentiality agreement with the
other party or such other party's representatives.

 

11.3   Compelled Disclosure. In the event that either party or its
representatives are requested or become legally compelled (by oral questions,
interrogatories, requests for information or document subpoena, civil
investigative demand or similar process) to disclose any Confidential
Information furnished by the other party or such other party’s representatives
or the fact that such Confidential Information has been made available to it,
such party agrees that it or its representatives, as the case may be, will
provide the other party with prompt written notice of such request(s) so that
the other party may seek a protective order or other appropriate remedy and/or
waive compliance with the provisions of this Agreement. In the event that such
protective order or other remedy is not obtained, or that the other party waives
compliance with the provisions of this Agreement, such party agrees that it will
furnish only that portion of such Confidential Information that is legally
required and will exercise its best efforts to obtain reliable assurance that
confidential treatment will be accorded to that portion of such Confidential
Information and other information being disclosed.

 

 
Rev. S.
17

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 18 of 44



 

11.4   Ownership of Confidential Information. The party disclosing or otherwise
furnishing Confidential Information to the other party will retain the exclusive
ownership of all right, title and interest in and to such Confidential
Information.

 

11.5     Survival. The obligations of the parties under this Section 11 shall
survive the expiration or earlier termination of this Agreement for a period of
three (3) years.

 

12.       GENERAL PROVISIONS.

 

12.1    Independent Contractors. The relationship of ThermoGenesis and
Distributor established by this Agreement is that of independent contractors,
and nothing shall be deemed to create or imply any employer/employee,
principal/agent, partner/partner or co-venturer relationship, or that the
parties are participants in a common undertaking. Neither party may direct or
control the activities of the other party or incur or assume any obligation on
behalf of the other party or bind such other party to any obligation for any
purpose whatsoever.

 

12.2     Governing Law. This Agreement and all acts and transactions pursuant
hereto and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of
California, without reference to rules of conflicts or choice of laws. Any
dispute or issue arising hereunder, including any alleged breach by Distributor,
not resolved pursuant to Section 12.13 shall be heard, determined and resolved
by an action commenced in the federal or state courts in Sacramento, California,
which the parties hereby agree shall have the exclusive jurisdiction over the
issues and the parties. Distributor hereby agrees to submit itself to the
jurisdiction of the federal and state courts in Sacramento, California and
waives the right to make any objections based on the exclusive jurisdiction or
venue in such courts. The California courts shall have the right to grant all
relief to which each party is or shall be entitled hereunder, including all
equitable relief as the Court may deem appropriate. Distributor hereby consents
to service of process by registered mail.

 

12.3     Entire Agreement. This Agreement, including the Exhibits, sets forth
the entire agreement and understanding of the parties relating to the subject
matter hereof and supersedes all prior oral and written, and all contemporary
oral, negotiations, agreements and understandings with respect to the same.

 

 
Rev. S.
18

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 19 of 44



 

12.4     Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given (and shall be
deemed to have been duly given upon receipt) by delivery in person, by email, by
facsimile, or by registered or certified mail (postage prepaid, return receipt
requested), to the other party at the following address (or at such other
address for which such party gives notice hereunder):

 

    If to Distributor:

____________________________ 

 

____________________________

 

____________________________

 

Attn: _______________________

Title: ________________________

 

Telephone:

 

Facsimile:

   

    If to ThermoGenesis

ThermoGenesis

 

2711 Citrus Rd.

 

Rancho Cordova, CA 95742

 

Attn: Vivian Liu, COO

 

Telephone: 1 (916) 858-5100

 

Facsimile: (916) 858-5199

 

 

 

12.5     Assignment and Binding Effect. Except as otherwise provided in this
Agreement, neither party may, directly or indirectly, assign its rights or
delegate its duties under this Agreement without the prior written consent of
the other party. No permitted assignment of rights or delegation of duties under
this Agreement shall relieve the assigning or delegating party of its
liabilities hereunder. For purposes of this Agreement, either party shall be
deemed to have assigned this Agreement if any Person other than an Affiliate of
such party purchases or otherwise acquires more than 50% of the outstanding
voting securities of such party or more than 50% of the total assets of such
party. This Agreement is binding upon, and inures to the benefit of, the parties
and their respective successors and permitted assigns.

 

12.5.1     Change of Control. Notwithstanding the provisions of Section 12.5, an
assignment by ThermoGenesis as a result of a Change of Control shall not require
Distributor’s prior written consent. Distributor shall receive a written
statement within ten (10) business days of the effective date of the Change of
Control confirming if the new owner will take ownership of Agreement or if
Agreement will be terminated.

 

 
Rev. S.
19

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 20 of 44



 

12.6     Partial Invalidity. If any provision of this Agreement is held to be
invalid by a court of competent jurisdiction, then the remaining provisions
shall remain, nevertheless, in full force and effect. The parties agree to
renegotiate in good faith any term held invalid and to be bound by the mutually
agreed substitute provision in order to give the most approximate effect
intended by the parties.

 

12.7      No Waiver; Amendment. No waiver of any term or condition of this
Agreement shall be valid or binding on any party unless agreed to in writing by
the party to be charged. The failure of either party to enforce at any time any
of the provisions of the Agreement, or the failure to require at any time
performance by the other party of any of the provisions of this Agreement, shall
in no way be construed to be a present or future waiver of such provisions, nor
in any way affect the validity of either party to enforce each and every such
provision thereafter. This Agreement may not be amended or modified except by
the written agreement of the parties other than the amendment of Exhibit(s) A
and F, which may be modified by ThermoGenesis on the intervals provided in this
Agreement.

 

12.8     Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which, taken
together, shall constitute one instrument.

 

12.9     Consent Not Unreasonably Withheld. No party given the right to approve
or consent to any matter shall unreasonably withhold condition or delay its
approval or consent. The failure to respond in writing within any specified time
period shall be deemed unconditioned approval of or consent to the relevant
matter, provided that the party requesting such approval or consent gives
written notice requesting a response at least two (2) business days prior to the
expiration of the specified time period, if any.

 

12.10   Construction; Interpretation. The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Any section, recital, exhibit, schedule and
party references are to this Agreement unless otherwise stated. No party, nor
its counsel, shall be deemed the drafter of this Agreement for purposes of
construing the provisions of this Agreement, and all provisions of this
Agreement shall be construed in accordance with their fair meaning, and not
strictly for or against any party.

 

12.11   Further Assurances. Each party agrees to cooperate fully with the other
and execute such instruments, documents and agreements and take such further
actions to carry out the intents and purposes of this Agreement.

 

12.12   Press Releases and Announcements. Except as may be contemplated
hereunder, neither party may issue any press release or make any public
announcement concerning the transactions contemplated by this Agreement without
the prior consent of the other party, except for any releases or announcements
which may be required by or, in such party’s discretion, reasonably necessary
under applicable law, in which case the party proposing to make such release or
announcement will allow the other party a reasonable opportunity to review and
comment on such release or announcement in advance of such issuance or making.

 

 
Rev. S.
20

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 21 of 44



 

12.13   Alternative Dispute Resolution.

 

12.13.1     In the event of any controversy, dispute or claim arising out of or
in connection with this Agreement, the parties will endeavor to negotiate a
mutually satisfactory solution. If a mutually satisfactory solution cannot be
reached, the dispute shall, at either party’s written demand, be finally settled
by arbitration in accordance with the Rules of Arbitration of the International
Chamber of Commerce (“Rules”) by one arbitrator appointed in accordance with
such Rules. The arbitration shall take place in Sacramento, California. The
arbitration shall be held in the English language. The decision of the
arbitrator shall be final and binding upon the parties and their respective
personal representatives, heirs, devisees, successors and assigns.  Judgment may
be entered on the arbitrator’s award in any court having proper jurisdiction. 
The costs of arbitration, including attorneys’ fees, shall be awarded by the
arbitrator to the prevailing party. 

 

12.13.2  Each party agrees that service of any process, summons, notice or
document by U.S. registered mail to such party’s respective address set forth
above shall be effective service of process for any action, suit or proceeding
with respect to any matters for which it has submitted to jurisdiction pursuant
to Section 12.2 [Governing Law]. Both Parties waive application of the
procedures for service of process pursuant to the Hague Convention for Service
Abroad of Judicial and Extrajudicial Documents.

 

12.13.3     The arbitrator shall be authorized to apportion its fees and
expenses and the reasonable attorney’s fees and expenses of the parties as the
arbitrator deems appropriate. In the absence of any such apportionment, the
prevailing party in any arbitration or other proceeding shall be entitled, in
addition to any other rights and remedies it may have, to reimbursement for its
expenses, including court costs and reasonable fees of attorneys and other
professionals.

 

12.13.4     The parties agree that this Section 12.13 has been included to
resolve rapidly and inexpensively any claims or disputes between them with
respect to this Agreement, and that this Section 12.13 shall be grounds for
dismissal of any action commenced by any party in any court with respect to any
controversy, dispute or claim arising out of or relating to this Agreement (or
the breach hereof).

 

12.14   Governing Language. The English language version of this Agreement shall
control in any dispute between the parties.

 

 
Rev. S.
21

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 22 of 44



 

12.15   Distribution of Competitive Products. Distributor agrees not to,
directly or indirectly distribute competitive products of ThermoGenesis’
Products as defined in Exhibit A during the term of Agreement and two (2) years
thereafter.

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed.

 

 

ThermoGenesis:

 

ThermoGenesis

         

/s/ Vivian Liu

   

Vivian Liu

COO

         

Date:

           

DISTRIBUTOR:

 

Boyalife W.S.N.

         

/s/ Lisa Li

   

Name: Lisa Li

   

Title:

         

Date:

 

 
Rev. S.
22

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 23 of 44



 

SCHEDULE 9.2.4

DISCLOSURE OF EMPLOYMENT OR INDEPENDENT

CONTRACTOR RELATIONSHIPS

 

Name:

   

Relationship:

   

Phone Number:

   

 

 

Description:

 

         

 

 

If there is more than one employment disclosure, please provide the relative
information below.

 

 
Rev. S.
23

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 24 of 44

 



EXHIBIT A

PRODUCT LINES & PRICING

 

BioArchive® System

 

DESCRIPTION

PART

NUMBER

LIST PRICE

DISTRIBUTOR

DISCOUNT

DISTRIBUTOR

PRICE US$

BioArchive System

       

BioArchive System-110V

8-4000-0

[*] 

[*]

[*] 

BioArchive System-220V

8-4000-1

[*] 

[*]

[*] 

Each BioArchive include:

       

1 BioArchive Unit

       

1 User Interface Computer w/Software, stand & Printer

       

2 Controlled Rate Freezer Units

       

1 Retrieval Cartridge Unit

       

1 Bar Code Label Printer w/ Morpher & Roll of Labels

       

1 Hand held Bar Code Scanner

       

1 Magnetic Retrieval Device

 

 

 

 

         

Accessories

       

Monitor, BioArchive Gui 17in. Flat Screen

1-00-164

[*] 

[*]

[*] 

Barcode scanner, hand held, USB

1-00-352

[*] 

[*]

[*] 

Printer, Inkjet, USB

1-00-353

[*] 

[*]

[*] 

Ribbon, Thermal Transfer, Eltron Printer Universal

2-00-001

[*] 

[*]

[*] 

Needle Positioning Jig

6-57-018

[*] 

[*]

[*] 

Canister Opening Tool, 100 per box

7-01-140

[*] 

[*]

[*] 

Fill/Seal Jig

7-63-051

[*] 

[*]

[*] 

Controlled Rate Freezing Module

7-65-009

[*] 

[*]

[*] 

Retrieval Cartridge

7-65-074

[*] 

[*]

[*] 

Manual Retrieval Device

7-80-001

[*] 

[*]

[*] 

Advanced Overwrap Sealing System (110V)

8-6200-0

[*] 

[*]

[*] 

Advanced Overwrap Sealing System (220V)

8-6200-1

[*] 

[*]

[*] 

         

Disposables

       

Bar Code Label Set (1000/roll)

6-01-036

[*] 

[*]

[*] 

Canister Sleeves (100 per box)

6-16-202

[*] 

[*]

[*] 

Overwrap Bags (100/box)

7-01-150

[*] 

[*]

[*] 

25ml Canisters (100 per box)

8-4360

[*] 

[*]

[*] 

 

 
Rev. S.
24

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 25 of 44

 

 BioArchive® System (Continued) 

DESCRIPTION

PART

NUMBER

LIST

PRICE USD

DISTRIBUTOR

DISCOUNT

DISTRIBUTOR

PRICE USD

Spare Parts

       

Power Cord, IEC 60320 C13 to Type L, 2.5m (8ft)

50077

[*] 

[*]

[*] 

Power Cord, IEC 60320 C13 to Type D, 2.5m (8ft)

50078

[*] 

[*]

[*] 

Power Cord, IEC 60320 C13 to Type J, 2.5m (8ft)

50080

[*] 

[*]

[*] 

Power Cord, IEC 60320 C13 to Type H, 2.5m (8ft)

50081

[*] 

[*]

[*] 

Power Cord, IEC 60320 C13 to Type K, 2.5m (8ft),

Hospital Grade

50149

[*] 

 

[*]

[*] 

Assembly, Thermistor Bundle/Guide Tube, Multivolt BioArchive

70052

[*] 

[*]

[*] 

Clamp Unit Assembly, Centron, Metal Gears

70101

[*] 

[*]

[*] 

Clamp Unit Assembly, Centron, Metal Gears, RFB

70101-RFB

[*] 

[*]

[*] 

Assy, UPS, OPTI, RoHS, Multivolt BA

70154

[*] 

[*]

[*] 

Spare, Periscope, BioArchive

710003

[*] 

[*]

[*] 

Non-RoHS Spare, Assy, Mounted E-stop CSD Board,

BioArchive

710012

[*] 

 

[*]

[*] 

Assy, Pcb Bracket, Minor Lid

710013

[*] 

[*]

[*] 

Fuse 6.30A 5x20mm SB

1-00-120

[*] 

[*]

[*] 

USB to 2-Port PS/2, Splitter Cable Converter

1-00-360

[*] 

[*]

[*] 

Computer Accessory Galil 4-axis Control

1-03-015

[*] 

[*]

[*] 

Print Station, Barcode Labe, 100-240V, 60/60HZ

1-03-049

[*] 

[*]

[*] 

Fan, Whisper, 80 Cfm

1-15-022

[*] 

[*]

[*] 

Fan, Whisper, 80cfm, 230v 50/60 Hz

1-15-029

[*] 

[*]

[*] 

Opto, T Mount

1-19-004

[*] 

[*]

[*] 

Fuse 400mA 5x20mm SB

1-27-063

[*] 

[*]

[*] 

Fuse 3.15A 5x20mm SB

1-27-064

[*] 

[*]

[*] 

Fuse 200mA 5x20mm SB

1-27-065

[*] 

[*]

[*] 

Holder Fuse 5 X 20 Panel Mount

1-27-066

[*] 

[*]

[*] 

Power Transformer 115/230v, 50/60hz

1-33-020

[*] 

[*]

[*] 

Pwr Cord, Na, 10A, 3.05M, Hspt

1-54-052

[*] 

[*]

[*] 

Cord, Argentina, 250V

1-55-004

[*] 

[*]

[*] 

Core, Continental Europe, 230V

1-55-005

[*] 

[*]

[*] 

Cord Great Britain, 250V

1-55-007

[*] 

[*]

[*] 

Pins, Pin Tool, gage 0.023 OD

3-12-015

[*] 

[*]

[*] 

Pins, Pin Tool, gage 0.024 OD

3-12-016

[*] 

[*]

[*] 

Valve, Solenoid, Cryogenic

4-36-097

[*] 

[*]

[*] 

Valve, Relief, Cryogenic

4-36-098

[*] 

[*]

[*] 

Hose, Transfer Ln2, 1/2in Flare To 3/8in Npt, 6'

4-43-013

[*] 

[*]

[*] 

Thermistor Bundle, 48in, Teflon

6-00-031

[*] 

[*]

[*] 

Vent Tube Reservoir Heat Sink

6-00-140

[*] 

[*]

[*] 

Clamp Unit Assy, Centron, Altered, Refurbished

6-40-001-RFB

[*] 

[*]

[*] 

Gear Minor Lid Drive

6-55-113

[*] 

[*]

[*] 

 

 
Rev. S.
25

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 26 of 44



 

Cover, Gear, Major Lid

6-57-017

[*] 

[*]

[*] 

Kit, BioArchive Update SMS 4.0 & DOLN2 V2.0

7-00-001

[*] 

[*]

[*] 

 

  

  BioArchive® System (Continued)

 

DESCRIPTION

PART

NUMBER

LIST

PRICE USD

DISTRIBUTOR

DISCOUNT

DISTRIBUTOR

PRICE USD

Periscope Evaporative Sponge Kit

7-00-195

[*] 

[*]

[*] 

Assy, Computer, BioArchive

7-00-202

[*] 

[*]

[*] 

Spare Embedded Controller Assy., BioArchive

710004

[*] 

[*]

[*] 

Embedded Controller Upgrade Kit

70096

[*] 

[*]

[*] 

Overwrap System, Kapton Kit

7-00-254

[*] 

[*]

[*] 

ASM, CSD Microcontroller

7-00-255

[*] 

[*]

[*] 

ASM, FC Microcontroller

7-00-256

[*] 

[*]

[*] 

ASM, LID Microcontroller

7-00-259

[*] 

[*]

[*] 

Assy, LN2 In-line Filter, 3/8 FPT (In) x 3/8 MPT (Out)

7-00-269

[*] 

[*]

[*] 

ASSY, UPS, 220-240VAC, 50/60HZ, OPTI

7-00-300

[*] 

[*]

[*] 

ASSY, UPS, 100-120V, 50/60HZ, OPTI

7-00-301

[*] 

[*]

[*] 

Harness, Crf Right

7-34-096

[*] 

[*]

[*] 

Harness, Crf Left

7-34-097

[*] 

[*]

[*] 

Harness, Periscope Signal

7-34-099

[*] 

[*]

[*] 

Harness, Lid Motor

7-34-100

[*] 

[*]

[*] 

Harness, Minor Signal

7-34-103

[*] 

[*]

[*] 

Cable, Heater Split

7-34-133

[*] 

[*]

[*] 

Motor Driver Harness

7-34-149

[*] 

[*]

[*] 

Motor Step Harness

7-34-150

[*] 

[*]

[*] 

Cable, Ln2 Fill Solenoid

7-34-151

[*] 

[*]

[*] 

Harness, Dewar Signal III

7-34-152

[*] 

[*]

[*] 

Assy, Crf Fan

7-35-065

[*] 

[*]

[*] 

Assy, Prot Motor

7-35-066

[*] 

[*]

[*] 

Assy, Plin Motor

7-35-067

[*] 

[*]

[*] 

Power Supply, Complete, Ln2

7-35-074

[*] 

[*]

[*] 

Assy, Motor Bracket, Minor Lid

7-35-077

[*] 

[*]

[*] 

Assy, Motor Bracket, Major Lid

7-35-078

[*] 

[*]

[*] 

Assy, Switch, Mushroom

7-35-084

[*] 

[*]

[*] 

Assy, Power Supply, 24v

7-35-085

[*] 

[*]

[*] 

Assy, CSD Board W/Fill control

7-35-126

[*] 

[*]

[*] 

Motor Drive (prot/major/mino)

7-35-146

[*] 

[*]

[*] 

Motor Drive (plin)

7-35-147

[*] 

[*]

[*] 

Control Board Assy, Centron, Modified

7-36-075

[*] 

[*]

[*] 

Plug Crf Slot

7-47-075

[*] 

[*]

[*] 

Assy, Vent Tube, Insulated

7-63-046

[*] 

[*]

[*] 

 

 
Rev. S.
26

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 27 of 44



 

Assy, Thermistor Bundle/Guide Tube

7-63-123

[*] 

[*]

[*] 

Refurbished Periscope Assy Ln2

7-65-001-RFB

[*] 

[*]

[*] 

 

 

  BioArchive® System (Continued)

 

DESCRIPTION

PART

NUMBER

LIST

PRICE USD

DISTRIBUTOR

DISCOUNT

DISTRIBUTOR

PRICE USD

Hook Mech Assy Ln2

7-65-006

[*] 

[*]

[*] 

Refurbished, Assy, Controlled Rate Freezer

7-65-009-RFB

[*] 

[*]

[*] 

Assy, Linear Actuator, Plin

7-65-082

[*] 

[*]

[*] 

Thermistor Bundle, Micro-Pod

7-68-003

[*] 

[*]

[*] 

Tool, Plug, Crf

9-72-062

[*] 

[*]

[*] 

Assembly, Calibration Tool, Rack Height

9-72-147

[*] 

[*]

[*] 

Tool, Rotational Alignment, Assembly

9-72-342

[*] 

[*]

[*] 

Tool, Calibration, Height Switch Assembly

9-72-346

[*] 

[*]

[*] 

Tool, Canister Offset, Assy

9-72-347

[*] 

[*]

[*] 

 

 
Rev. S.
27

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 28 of 44

  



EXHIBIT A

PRODUCT LINES & PRICING

 

AXP® AutoXpress™ System

DESCRIPTION

PART

NUMBER

LIST

PRICE

USD

DISTRIBUTOR

DISCOUNT

DISTRIBUTOR

PRICE USD

AXP Cell Preparation Device

8-5102

[*] 

[*] 

[*] 

Docking Station Main

8-5103

[*] 

[*] 

[*] 

Counter Weight

8-5104

[*] 

[*] 

[*] 

Weight Kit

8-5109

[*] 

[*] 

[*] 

Device Stand

8-5108

[*] 

[*] 

[*] 

Weight Compensation Cap

7-00-186

[*] 

[*] 

[*] 

ABC Switch Box

8-5120

[*] 

[*] 

[*] 

Adapter, 101-102 mm Round Bucket (Pack of 2)

8-5113

[*] 

[*] 

[*] 

Adapter, Sorvall 11754/11297 Buckets (Pack of 2)

8-5114

[*] 

[*] 

[*] 

Sorvall 11754 Bucket Pads (Pack of 2)

8-5155

[*] 

[*] 

[*] 

Wireless Barcode Scanner

8-5106

[*] 

[*] 

[*] 

AXP Operator Manual, English

37-00-101

[*] 

[*] 

[*] 

Print Station Barcode Label

1-03-049

[*] 

[*] 

[*] 

Battery Replacement Kit

710015

[*] 

[*] 

[*] 

Battery Pack, 3 Cell, 3.6v

70149

[*] 

[*] 

[*] 

Label Barcode LN2 Canister

8-5121

[*] 

[*] 

[*] 

Freezing/Processing Bag Labels

8-5124

[*] 

[*] 

[*] 

Startup Accessory Kit

8-5100

[*] 

[*] 

[*] 

Component Retaining Clip Set

8-5148

[*] 

[*] 

[*] 

Assy, Power Cable DB15

7-00-176

[*] 

[*] 

[*] 

Assy, Serial Cable, Shielded

7-00-262

[*] 

[*] 

[*] 

Pad, Bracket, Bottom

6-00-193

[*] 

[*] 

[*] 

AXP Software License for 3 Years (up to 6 devices)

N/A

[*] 

[*] 

[*] 

AXP Software License per year

N/A

[*] 

[*] 

[*] 

 

Consumable Supplies

AXP Disposable Blood Processing Set.  Sold per case

(24 bag sets)

8-5101

AXP Bagset Pricing

Annual Volume

<100,000

100,000

200,000

300,000

400,000

 

Pricing/Unit

[*]

[*]

[*]

[*]

[*]

 

 
Rev. S.
28

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 29 of 44

 



    500,000 [*]

AXP QC Bag. Sold per case (10 units)

8-5110

[*] per unit

  

 

 
Rev. S.
29

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 30 of 44



 

EXHIBIT A-1

PRODUCTS

 

 

Product

Field of Use

Territory

AXP

Platform

The practice of stem cell isolation and collection from umbilical cord blood.

Effective Immediately:

Singapore

Indonesia

Philippines

BioArchive

System

 

 

 

 

 

 

The practice of cryopreservation and archiving of stem cells for future
transplant and treatment.

 

 

 

 

 

 

 

 

   

Conditional Appointment:

People’s Republic of China

(excluding Hong Kong and

Taiwan)

 

India 

 

 

Note: Notwithstanding Section 2, and without limiting ThermoGenesis’ rights
under Section 10.2, in the event that Distributor fails to meet the Quotas as
outlined in Exhibit F, then Distributor’s rights under this agreement shall
thereafter be non-exclusive.

 

 
Rev. S.
30

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 31 of 44



 

EXHIBIT B

Post Warranty Technical Support and Service Assistance

 

 

1.

Technical Support via telephone, fax, or e-mail as per the following:

     

 

a)

Service Support Fee: US$ 10,000

 

1.

20 hours of support per year

 

2.

25% Discount on spare parts

 

3.

One Training for two (2) Engineers per year

 

b)

Non Contracted Service Support:

 

1.

4 hours of free support/yr. After that it will be chargeable at US$125.00 per
hour

 

2.

10% discount on spare parts (usual)

 

3.

Engineer Training Fee: US$1,000.00

 

 

2. Service Assistance is available as follows:

 

Distributor’s service representative should attempt to resolve issue first and
may request technical support via telephone, fax, or e-mail if necessary,
subject to the rates listed above. If unsuccessful at resolving issue,
Distributor may request an on-site visit by a ThermoGenesis Service Specialist.
All expenses for this visit, including ThermoGenesis Field Service Engineer
labor rates, will be the responsibility of the Distributor.

 

 
Rev. S.
31

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 32 of 44



 

EXHIBIT C

Limited Warranty

 

Warranty

ThermoGenesis warrants to the original purchaser that the unit will be free from
defects in materials or workmanship for one year from the date of shipment,
except for the BioArchive System. For the BioArchive System ThermoGenesis
warrants to the original purchaser that the unit will be free from defects in
material or workmanship for two years from the date of shipment or one year from
the date of installation, whichever occurs first. ThermoGenesis also warrants
that spare parts will be free from defects in material workmanship for a period
of ninety (90) days, with the exception of the BioArchive periscope which has a
one year warranty, or the maximum time required by applicable local law, from
the date of shipment of the spare part. Equipment failure due to reasons other
than manufacturing defects such as accident, misuse or failure to timely perform
scheduled maintenance in accordance with the maintenance schedule included with
the operating instructions for the unit is excluded from Warranty coverage. This
Warranty covers the cost of parts needed to make Warranty repairs. ThermoGenesis
reserves the right to replace any malfunctioning unit or part with a new or
refurbished unit in lieu of repairing such unit. This Warranty and
ThermoGenesis’ obligation to repair or replace defective parts is the sole and
exclusive remedy of purchaser. Under no circumstances shall ThermoGenesis be
liable for consequential or economic damages that might arise from a defective
part.

 

ThermoGenesis warranties, as set forth herein, are exclusive and are in lieu of,
and purchaser hereby waives, all other warranties, express or implied,
including, without limitation, any implied warranties of merchantability of
fitness for a particular purpose or warranty of non-infringement.

 

Procedure

If Warranty repairs are needed, contact the vendor or distributor from which you
purchased your ThermoGenesis product(s), or if you purchased directly from
ThermoGenesis or are unable to locate the appropriate vendor/distributor,
contact ThermoGenesis directly at ThermoGenesis, 2711 Citrus Road, Rancho
Cordova, CA 95742, Telephone: (916) 858-5100 or (800) 783-8357 in the U.S.; Fax:
(916) 858-5199. For emergency repairs at night or on weekends or holidays,
contact your ThermoGenesis Authorized Service Provider (“Service Provider”)
directly and notify ThermoGenesis on the next business day. Failure to notify
ThermoGenesis on the next business day after a request for emergency repairs may
result in denial of coverage for that service call. When calling for service
have available: (1) detailed information about the problem; (2) the serial
number of the unit; (3) the service record for the unit; (4) the date and place
of purchase of the unit.

 

Limitations. Equipment or spare part malfunctions other than those caused by
defects in materials or workmanship, including malfunctions caused by misuse,
accident or failure to perform scheduled maintenance, are excluded from
coverage. Any alterations or modifications made to the unit (other than
modifications or alterations made by ThermoGenesis) render the warranty null and
void. ThermoGenesis will not be responsible for any consequential or incidental
damages resulting from equipment malfunction or loss of use of the equipment.
ThermoGenesis may authorize independent contractors to perform service. Service
providers are independent contractors, not ThermoGenesis employees;
consequently, ThermoGenesis is not responsible for the acts or omissions of the
service providers, including without limitation, failure by a service provider
to respond to calls for emergency service in a timely fashion.

 

 
Rev. S.
32

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 33 of 44



 

EXHIBIT D

Medical Devices Vigilance System

 

It is the Distributor’s responsibility to:

 

Establish procedures associated with product identification, traceability,
handling, storage, packaging, preservation, and delivery. The distributor shall
ensure that its employees are adequately trained on said procedures.

 

The distributor shall maintain shipment records for Company products that
include consignee name and address, part numbers, lot numbers and serial
numbers.

 

The distributor shall promptly report product complaints to the Company in
accordance with timeliness requirements specified in the contract.

 

The distributor shall ensure that all local, regional, and national regulatory
requirements are met in the countries to which the contract applies.

 

The above four responsibilities ensure that ThermoGenesis Therapeutics and the
Distributor are in compliance with the MDD 93/42/ECC and with European Medical
Device Reporting Regulations (MEDDEV 2.12/1, Rev 7).

 

ThermoGenesis Therapeutics will notify the Competent Authorities and the
Notified Body of any adverse incidents that meet the criteria described in MDD
Article 10. Systematic procedures for receiving and investigating customer
complaints and for filing medical event (or near event) reports with appropriate
Competent Authorities are in place. As necessary, based on review of such events
and experience gained from device usage, appropriate corrective action is
implemented.

 

If a Distributor becomes aware of a product complaint, notify ThermoGenesis and
ThermoGenesis’ European Union Representative for Medical Device Reporting (EU
Rep.) within twenty-four (24) hours.

 

Please complete and return a copy of the attached product complaint form within
twenty-four (24) hours of learning of a product complaint, product malfunction,
or patient injury to:

 

ThermoGenesis:

ThermoGenesis, 2711 Citrus Road, Rancho Cordova, CA 95742, USA, Telephone No.
916-858-5100 and Fax No, 916-858-5199; and

 

EU Rep.:

Medical Device Safety Service, Schiffgraben 41, 30175, Hanover, Germany Tel:
+49-511-6262 8630, Fax: +49-511-6262 8633, e-mail: mdssgmbh@tonline.de,
Internet: www.mdss.com; Contact: Ludgar Moller

 

 
Rev. S.
33

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 34 of 44



  

 

 

EXHIBIT E

PAYMENT TERM

 

 

Net seventy-five (75) days from date of invoice. Delinquent accounts shall incur
a charge of the greater of one and one half percent (1 ½ %) of the outstanding
balance per month or the maximum legal rate.

 

Furthermore, in the event of delinquency, ThermoGenesis reserves the right, at
its sole discretion, to change the payment terms and may require full or partial
prepayment for subsequent orders.

 

 
Rev. S.
34

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 35 of 44



 

EXHIBIT F

QUOTAS

 

 

 

Thermo 8-5101

 AXP Disposable Processing Sets

 50,000 bags

 

 

 

 
Rev. S.
35

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 36 of 44



 

EXHIBIT G

SERVICE REPORTING REQUIREMENTS

 

Date of Service:

   

Product Name:

 

Customer:

   

Model:

 

Contact Name:

   

Serial #:

 

Tel #:

   

Service Representative:

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Description of Complaint/ Problems Found:

 

 

 

 

 

 

 

 

Service Performed/Actions Taken:

 

 

 

 

 

 

 

 

Resolution/Testing:

 

 

 

 

 

 

 

 

 
Rev. S.
36

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 37 of 44

 

Parts Used:

 

 

 

 

 

 

 

 

 
Rev. S.
37

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 38 of 44

  



EXHIBIT H

 

COMPLAINT REPORTING FORM

 

FIELD 1: CUSTOMER / PRODUCT INFORMATION

Date of Initial Contact:                         

Complainant Facility:                              

Name of Complainant:                         

Complainant Telephone Number:                          

Product
Name:                                 Model:                            Serial
Number:                                 

Lot Number (if applicable):                             

Assigned Investigator:                             

Severity Classification: ☐ Catastrophic    ☐Minor   ☐ Major    ☐ Critical

Complaint Communicated Via: ☐ E-Mail    ☐ Fax    ☐ Form

 

FIELD 2: COMPLAINT INFORMATION                                        

Call Type:                                                                 
Event Date:                                

Description of
Complaint:                                                                                   

Location of
failure:                                                                                                                

Step in process where failure
occurred:                                            

Will the product be returned for evaluation?

☐ YES, RMA #                

☐ NO, provide reason:                

 

FIELD 3: SAFETY EVENT INFORMATION

3a. Was a Death or Injury sustained?

☐ YES - SAFETY COMPLAINT, complete section 3b*.

☐ NO - Is a death or injury possible? ☐ YES* ☐ NO

* Notify QS Management Representative or Designee

3b. Injury Information (if applicable):

Event Date:                                Time:                       ☐ a.m. ☐
p.m. ☐ Unknown

Type of Injury:      ☐ Death      ☐ Serious Injury      ☐
Other:                                  

Persons(s) Affected: Number:                                          

☐ User/Operator   ☐ Patient   ☐ Serviceperson   ☐ Bystander

Additional
Information:                                                                                            

 

 
Rev. S.
38

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 39 of 44

 



FIELD 4: COMPLAINT ENTRY 

Complaint Report Completed
by:                                                              
Date:                                             

Complaint Received and Entered into CHS
by:                                      
Date:                                             

Complaint File
Number:                                                                            
 (Reference ThermoGenesis Control Number 340023 [A])

 

 
Rev. S.
39

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 40 of 44

 



EXHIBIT I

 

LOCALIZED DEPOT SERVICE CENTER QUALITY REQUIREMENTS

 

 

1.0           QUALITY SYSTEM REQUIREMENTS FOR DISTRIBUTORS

 

 

1.1

This Distributor agreement adds a quality set of requirements for the consistent
supply of product(s) and/or service(s) through ThermoGenesis’ Distributor(s).

 

1.1.1

The Distributor must maintain active quality systems and conduct activities in
compliance with applicable laws and regulations including, but not limited to
instructions agreed to between the parties, applicable procedures, national,
state and local laws/regulations/ ordinances/standards, and applicable
regulatory requirements. These specifically include, but are not limited to:

 

 

●

Good Distribution and Storage Practice

 

●

Good Manufacturing Practice

 

●

ISO 9001 or ISO 13485.

 

●

Quality Management System to include:

- Quality Manual

- Critical Process Standard Operating Procedures

- Document controls

- Record controls

- Training procedures

- Process controls

- Identification and Traceability

- Facility controls

- Equipment – calibration and maintenance

- Compliant handling and reporting

- Labeling controls

 

 

1.1.2

The Distributor shall manage procedures relevant to ThermoGenesis’
projects/services to a documented Quality Management System (“QMS”) and ensure
traceability of equipment, materials, personnel, products, processes, etc.
Distributor shall keep records, the longer of, agreed to or required by
regulations, and number of years.

 

1.1.3

Documentation and records pertaining to ThermoGenesis products, processes, or
supporting activities must be made available to ThermoGenesis in a reasonable
period of time when requested for review.

 

 
Rev. S.
40

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 41 of 44



 

 

1.1.4

These Quality requirements will be effective immediately and be effective for
the remaining term of the distribution agreement.

 

2.

COMMUNICATION

 

2.1

Each Party will notify the other Party’s Primary Contact of any issues that
impact the ability to conduct ThermoGenesis contracted activities.
ThermoGenesis’ primary quality contact is the most senior manager in the Quality
Assurance function.

 

 

 

3.

ADMINISTRATIVE INFORMATION

 

3.1

Organizational Structure: Distributor must maintain an adequate number of
qualified personnel to perform and supervise ThermoGenesis activities and to
meet quality and regulatory requirements.

 

3.1.1

Personnel must have the appropriate education, experience and be adequately
trained on procedures applicable to their responsibilities. This training must
be in a formal training program.

 

3.1.2

There must be mandatory regulatory compliance training for new employees and
refresher training with sufficient frequency to ensure employees remain familiar
with requirements.

 

3.1.3

This training must be documented and available for review.

 

 

 

4.

MANUFACTURING AND LOGISTICS

 

4.1

General:

 

4.1.1

ThermoGenesis will provide documents that pertain to the work that the
Distributor will be performing. Distributor agrees to comply with mutually
agreed requirements.

 

4.1.2

Equipment and facility qualification will be the responsibility of Distributor
and may be reviewed by ThermoGenesis during audits.

 

4.1.3

Servicing, packaging and shipping will be performed according to procedures
provided by ThermoGenesis or as mutually agreed.

 

4.2

Audits:

 

4.2.1

Distributor must allow ThermoGenesis employees or representative’s access to the
facility to observe various operations and assist in problem solving to
ThermoGenesis “issues.” Any such “in plant visits” will be coordinated in
advance by both Parties

 

4.2.2

Distributor agrees to host audits by ThermoGenesis as required by ThermoGenesis
policy. ThermoGenesis will provide Distributor sufficient notice of an audit.

 

 
Rev. S.
41

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 42 of 44

 



 

4.2.3

At the conclusion of the audit, an closing meeting will be held with
representatives from ThermoGenesis and Distributor to discuss significant audit
findings. A written audit report will be provided to Distributor. Distributor
shall respond to audit findings within thirty days and detail the corrective
action plans and timeframes for correction.

 

4.3

Facilities, Utilities, and Equipment:

 

4.3.1

Facilities, utilities and equipment must be qualified and validated for the work
being performed.

 

4.3.2

Distributor must have a preventive maintenance (“PM”) program for all critical
systems, utilities, manufacturing equipment and test instrumentation and
equipment. Documentation must include a record of the type and frequency of
testing.

 

4.3.3

Any utilities that could impact product/service quality are qualified and
appropriately monitored.

 

4.3.4

Distributor must have a procedure for cleaning equipment.

 

4.3.5

Distributor must have a procedure for the operation and maintenance of
computerized systems. The procedure must include periodic re-verification of
system access privileges.

 

4.3.6

Distributor must have a written procedure for the issuance of parts and lot
numbers that are used in regulatory documentation so that materials are uniquely
identified and traceable.

 

4.3.7

Distributor must have a suitable storage facility that protects the product from
possible deterioration, interference, theft, cross contamination, intermixing
with other materials, or accidental use of unreleased material.

 

 

 

5.

QUALITY CONTROL (“QC”)

 

5.1

No additional testing or modification/deviation from procedures may occur
without written approval by the ThermoGenesis Quality Management.

 

5.2

Distributor will test ThermoGenesis products using only calibrated and qualified
equipment with approved analytical methods.

 

 

 

6.

QUALITY ASSURANCE

 

6.1

General Procedures: Distributor’s Quality Management is responsible for
generating and maintaining all procedures and other documentation supporting
regulatory operations within its facility.

 

6.2

Record Retention: At least thirty calendar days prior to record destruction,
Distributor will alert the ThermoGenesis Quality Management contact.
ThermoGenesis may request that the documentation or portions of the
documentation be forwarded to ThermoGenesis for archiving.

 

 
Rev. S.
42

--------------------------------------------------------------------------------

 

 



[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 43 of 44

 



 

6.3

Change Management:

 

6.3.1

Distributor must have a written, approved and effective procedure(s) for
managing and tracking changes to quality system and regulatory records.

 

6.3.2

Proposed changes to project/service documentation may only be accepted with the
written approval of ThermoGenesis and may require validation before the change
may be implemented.

 

6.4

Complaint Handling:

 

6.4.1

Distributor will comply with all reasonable requests in connection with the
investigation of any product/service complaint.

 

6.4.2

Distributor will forward each complaint to ThermoGenesis in a timely manner
(with 3 days).

 

6.4.3

Distributor will do the initial MDR reportable assessment. If a reportable event
is probable, the distributor is required to notify ThermoGenesis immediately
(within 4 hours of the decision).

 

 

 

7.

REGULATORY COMPLIANCE.

 

7.1

Regulatory Inspections and Correspondence:

 

7.1.1

Distributor must notify the ThermoGenesis Quality Contact immediately (within
four hours) when any regulatory agency inspection is commencing involving
ThermoGenesis.

 

7.1.2

Distributor will allow a ThermoGenesis representative to be present

 

7.1.3

A notice of any kind from any regulatory agency, the Distributor is required to
make contract with ThermoGenesis immediately (within 1 business day).

 

7.1.4

ThermoGenesis will be solely responsible for all contacts and communications
with any regulatory agencies with respect to all ThermoGenesis activities.

 

 

 

8.

RESOLUTION OF QUALITY-RELATED ISSUES

 

8.1

Quality-related issues will be discussed and resolved at the JOC.

 

 
Rev. S.
43

--------------------------------------------------------------------------------

 

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY

BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND

EXCHANGE COMMISSION.

 

Boyalife W.S.N. Intl Distribution Contract

Agreement # TGS-004-90105

Page 44 of 44

 

9.

REMOVALS AND CORRECTIONS (RECALLS)

 

9.1

If either Party believes a removal, correction or other field action is
warranted, that party will notify the other party in writing of the reasons an
“action” is warranted.

 

9.2

Each Party shall within a reasonable time provide the other with a copy of any
reports filed with the FDA or other regulatory agencies. Each party shall
maintain records of all corrections or removals as required by law, and shall
promptly provide the other party with a copy.

 

 

44